DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 7, 11, 13 and 14 are objected to because of the following informalities:  
Claim 1: the claim repeats the phrase “for remediating” in line 1 (i.e. states “for remediating for remediating”).
Claim 6: does not end in a period.
Claim 7: “reduced down less than 5 ppm” appears to be a typo of –reduced down to less than 5 ppm—.
Claim 11: refers to the treatment composition, where claim 7 is directed to a treatment process. The office recommends amending to state –The treatment process according to claim 7, wherein the treatment composition further comprises…–
Claim 13: refers to the treatment process according to claim 1, where claim 1 is directed to the composition. The office believes Applicant may have intended claim 13 to depend from claim 7 and has interpreted accordingly.
Claim 14: does not end in a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the surfactant" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant may have intended for claim 4 to depend from claim 3 and has interpreted the claim accordingly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,913,911. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to treatment compositions for remediating H2S comprising a hydroxide compound, an organic acid selected from fulvic acid and humic acid, a chelating agent, and water. While there are some differences in the concentration(s) of the components, determining the optimum concentration(s) based upon the intended use of the composition is considered to be obvious to and amount to nothing more than routine experimentation for a person of ordinary skill in the art.

Allowable Subject Matter
The claims are considered to be directed to allowable subject matter but require overcoming the formality issues set forth above as well as the double-patenting rejection of the composition claims 1-6.
The following is a statement of reasons for the indication of allowable subject matter: the claimed treatment composition and its use in a treatment process for remediating H2S in a contaminated liquid is considered to distinguish over the prior art.
Talley (US 2010/0056404) is considered to be the closest prior art and is directed to treating hydrogen sulfide-containing fluids (see Abstract). The treatment composition used may comprise a hydroxide compound (see [0011], NaOH or KOH), an organic acid (see [0010], wherein the peroxygen component of the composition may be peracetic acids), a chelating agent (see [0027]; [0075], including EDTA), water (see [0010], the peroxygen component is an aqueous solution), and a surfactant (see [0013]; [0069], including sodium lauryl sulfate).
Talley does not disclose wherein the organic acid is selected from fulvic acid or humic acid.
Walia et al (US 2015/0037274) discloses a highly alkalized humic and fulvic filter reagent for the removal of multiple contaminants, including H2S, from a gas (see Abstract; [0006]-[0008]).
In this regard, while Walia is relevant with respect to a general teaching of use of humic acid and fulvic acid for hydrogen sulfide removal from a fluid (gas), there lacks any suggestion or motivation which would lead a person of ordinary skill in the art to modify Talley to use humic and/or fulvic acid in place of the organic acids disclosed as suitable in the Talley reference, in particular in combination with the other elements of the composition disclosed in Talley.
For these reasons, the specific claimed composition components as a hydrogen sulfide remediating composition is considered to patentably distinguish over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772